Citation Nr: 1142207	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected cervical strain.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected ileotibial band syndrome and retropatellar pain syndrome, right knee.

3.  Entitlement to an initial evaluation higher than 10 percent for service-connected ileotibial band syndrome and retropatellar pain syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from September 2001 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2004 and January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of this appeal, the Veteran became a resident of California and his appeal was transferred to the RO on the first page, above.  

This case was previously remanded by the Board in July 2010 for further evidentiary development and is now ready for disposition.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's cervical spine disability is manifested by forward flexion greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected right knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's right knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion or extension to a compensable degree.

3.  The preponderance of the evidence weighs against a finding that the Veteran's service-connected left knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion or extension to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for service-connected cervical strain have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).

2.  The criteria for an initial evaluation higher than 10 percent for service-connected ileotibial band syndrome and retropatellar pain syndrome, right knee, have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5257 (2011).

3.  The criteria for an initial evaluation higher than 10 percent for service-connected ileotibial band syndrome and retropatellar pain syndrome, left knee, have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none is shown by the record.

In the present case, the Veteran is challenging the initial ratings assigned for his service-connected cervical spine and knee disabilities following the award of service connection.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement (NOD) expressing disagreement with the initial rating assigned.  

However, the Veteran was notified how VA determines the disability rating once service connection has been established, in a July 2010 due-process letter issued following the Board's remand.  He has additionally been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims throughout the course of this appeal.  Further, as stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his initial rating claims during the course of this appeal.  

Moreover, the Veteran and his representative were provided with copies of the above rating decisions, the February 2007 SOC, and the July 2011 SSOC, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in June 2004, March 2006, and October 2010 in connection with his claims.  The examination reports have been reviewed, and they include all relevant findings necessary to evaluate the claims adjudicated herein.  

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, and are associated with the claims folder.  

Moreover, the Veteran and/or his representative has/have submitted several written lay statements in connection with his claims and during the course of his appeal.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with our prior remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Facts, Law, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40.  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned when the factual findings show distinct time periods where the disability exhibits symptoms that would warrant different ratings throughout the entire time period the claim has been pending based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

A.  Higher initial rating for cervical spine disability

The Veteran seeks entitlement to a disability evaluation higher than 10 percent for service-connected cervical strain.  He is currently rated under Diagnostic Code 5237 for cervical strain. 

The Board notes that the rating criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran filed his claim seeking service connection for a cervical spine disability in March 2004.  Because he filed his claim after the change in regulations, his service-connected cervical spine disability has appropriately been considered only under the amended schedule for rating disabilities of the spine.  

Under the amended schedule for rating spine disabilities, the Veteran's cervical spine disability is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Upon review of the evidentiary record, the Board finds that the disability picture associated with the Veteran's cervical spine disability does not more closely approximate the schedular criteria for the assignment of the next higher rating of 20 percent.  

At the June 2004 VA medical examination, there was no muscle spasm noted on examination and the Veteran demonstrated normal posture and gait without assistive devices.  He also demonstrated cervical spine flexion to 45 degrees and a combined range of motion of 335 degrees.    

Similarly, at the March 2006 VA medical examination, there was no evidence of muscle spasm, pain radiating on movement, or tenderness on physical examination of the cervical spine.  Again, the examiner noted that the Veteran's posture and gait were within normal limits and the Veteran did not require an assistive device for ambulation.  The Veteran demonstrated cervical spine flexion to 45 degrees and a combined range of motion of 325 degrees.   

Finally, at the most recent medical examination in October 2010, the Veteran's posture and gait were normal with no evidence of muscle spasm or guarding, kyphosis, lordosis, or scoliosis.  While the Veteran demonstrated pain with motion, forward flexion was limited only to 40 degrees and the combined range of motion was 300.  

Thus, at the above VA medical examinations, the Veteran did not demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  Instead, forward flexion ranged from 40 to 45 degrees.  Also, there was no combined range of motion of the cervical spine less than 170 degrees.  The combined range of motion was from 300 to 335 degrees.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's gait and posture was consistently described as normal and there was no objective demonstration of muscle spasm or guarding noted.  Thus, the criteria for the next higher disability rating of 20 percent were not shown at any of the medical examinations performed in connection with the claim/appeal.  

While the Board has also considered the Veteran's treatment records and other pertinent evidence for the time relevant to the claim/appeal period, to include the lay statements submitted in connection with the claim, this evidence does not show that his cervical spine disability is more disabling than what is reflected in the above examination reports.  There are no contradictory findings of record, and there is no indication that the Veteran is entitled to a higher initial rating based on such evidence.      

In further consideration of the foregoing, we note that there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors has resulted in any limitation of motion or functional loss to the extent required for a higher rating at any time relevant to the current claim/appeal period.  DeLuca v. Brown, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  It is noted that, to the extent that such factors have resulted in functional loss, they have already been contemplated in the currently assigned 10 percent disability evaluation.   

Regarding neurological impairment, the Board notes that the Veteran does not allege and the evidence does not show that the Veteran suffers from any neurologic impairment associated with his cervical spine disability.  He specifically denied having any such symptoms at the VA medical examinations conducted in connection with the current claim/appeal.  Consequently, the award of a separate rating on such basis is not warranted.  

Therefore, in summary, the Board notes that the Veteran has not demonstrated forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis due to his cervical spine disability at any time relevant to the claim/appeal.  Also, the preponderance of the evidence weighs against a finding that he suffers from any associated neurologic impairment.  

The Board notes that consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, the pertinent evidence does not show any functional impairment not contemplated by the disability rating already assigned under DC 5237.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's cervical spine disability on a schedular basis for the entire claim/appeal period under the amended schedule for rating spine disabilities.  As a result, no staged rating is warranted.  See Fenderson, supra.      

The Board has also considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's cervical spine disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

The Board is aware that, under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim for a higher initial rating, and that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Higher initial evaluation for service-connected right knee disability

In addition, the Veteran seeks entitlement to an evaluation higher than 10 percent for his service-connected right knee disability.  He is currently rated under DC 5257 for other impairment of the knee.  It is notable that the 10 percent rating was granted for evidence of recurrent pain and crepitance/creaking of the right knee.  See August 2004 rating decision.       

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  

In order for the Veteran to receive a higher rating under DC 5257, the evidence must show that his right knee disability is manifested by recurrent subluxation or lateral instability of moderate severity.  However, this is not shown by the preponderance of the evidence.  Indeed, he did not objectively demonstrate instability or joint laxity at any of the VA medical examinations.  There are also no such findings included in treatment records relevant to the period.  Thus, while the Veteran asserted that he had knee instability in his August 2005 notice of disagreement, the medical evidence does not show an unstable knee.  This evidence found to be more credible and is afforded greater probative value because it is based on objective testing by competent medical professionals.  For these reasons, we find that there is no indication that the Veteran's knee disability more closely approximates moderate or severe impairment of the knee so as to warrant the assignment of a higher rating. 

Thus, in consideration of the foregoing, the Board finds that the Veteran's right knee disability is not shown to have instability to the degree required for the assignment of a higher evaluation under DC 5257 at any time during the claim/appeal period.     

In consideration of the foregoing, the Board will next consider whether the Veteran is entitled to a separate rating under DC 5260 for limitation of leg flexion, or DC 5261 for limitation of leg extension.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59. 

DC 5260 provides for a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  

In order for the Veteran to receive a separate rating under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected knee disability is manifested by flexion limited to 40 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was far greater than 40 degrees for the entire claim/appeal period.  For example, at the June 2004 and March 2006 VA medical examinations, he was able to fully flex to 140 degrees without pain.  Most recently, at the October 2010 VA medical examination, he demonstrated flexion of the right knee to 90 degrees, without additional limitation after repetitive motion.  Thus, the Veteran did not demonstrate flexion limited to 40 degrees or less at any of the medical examinations conducted in connection with his claim/appeal.  Further, review of the treatment records relevant to the claim/appeal period does not show that his right knee flexion has been limited to 40 degrees or to a greater degree (less than 40 degrees).  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have some limitation of right knee flexion at the October 2010 VA medical examination, it is not to the degree required for the assignment of a separate compensable rating at any time during the period at issue.     

The Board will also consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his right knee disability under DC 5261, the evidence must show that he had right leg extension limited to 10 degrees or greater during the period.  However, the Veteran has been able to extend fully, to 0 degrees, at the each of the VA examinations.  There is no indication in treatment records relevant to the period that the Veteran's right knee extension has been limited to 10 degrees or to greater degree, which is required for a compensable rating under DC 5261.  Therefore, in consideration of the foregoing, the Board also finds that the Veteran's limitation of right knee extension is not limited to the degree required for a separate compensable evaluation under DC 5261 at any time during the claim/appeal period.   

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of flexion or extension under the schedular criteria as previously explained, the Board finds that VAOPGCPREC 
9-04 is inapplicable in the instant case.

The Board has also considered the Veteran's complaints of pain, locking, giving way, and weakness associated with his knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Even consideration of such factors does not indicate that a separate evaluation under DC 5260 and/or 5261 is warranted at any time during the claim/appeal period.  

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  However, upon review of the available diagnostic codes pertaining to the knee and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher or separate schedular evaluation for the Veteran's claimed knee disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher or separate rating.    

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's right knee disability.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

The Board has further considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun, supra, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's knee disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

As above, the Board has considered the doctrine of resolving reasonable doubt in favor of the Veteran, but the preponderance of the evidence in this instance is against the Veteran's claim for a higher initial rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra. 

C.  Higher initial evaluation for service-connected left knee disability

Further, the Veteran seeks entitlement to an evaluation higher than 10 percent for his service-connected left knee disability.  He is currently rated under DC 5257 for other impairment of the knee.  It is notable that the 10 percent rating was granted for evidence of recurrent pain of the left knee pursuant to Deluca.  See August 2004 rating decision.     

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  

In order for the Veteran to receive a higher rating under DC 5257, the evidence must show that his left knee disability is manifested by recurrent subluxation or lateral instability of moderate severity.  However, this is not shown by the preponderance of the evidence.  Indeed, he did not objectively demonstrate instability or joint laxity of the left knee at any of the VA medical examinations.  Also, there is no evidence of instability or subluxation of the left knee included in treatment records relevant to the period.  Thus, while the Veteran asserted that he has knee instability in his August 2005 notice of disagreement, the medical evidence does not show an unstable knee.  We find the medical evidence more credible and probative than the Veteran's assertions because it is based on objective findings by medical professionals.    

Thus, in consideration of the foregoing, the Board finds that the Veteran's left knee disability is not shown to have instability or joint laxity to the degree required for the assignment of a higher evaluation under DC 5257 at any time during the claim/appeal period.     

In consideration of the foregoing, the Board will also consider whether the Veteran is entitled to a separate rating under DC 5260 for limitation of leg flexion or DC 5261 for limitation of leg extension.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59. 

DC 5260 provides for a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, a 10 percent rating when there is evidence of flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  

In order for the Veteran to receive a separate rating under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected knee disability is manifested by flexion limited to 40 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was far greater than 40 degrees for the entire claim/appeal period.  For example, at the June 2004 and March 2006 VA medical examinations, he was able to flex fully, to 140 degrees, without pain.  Most recently, at the October 2010 VA medical examination, he demonstrated flexion of the left knee to 95 degrees, without additional limitation after repetitive motion.  Further, review of the VA treatment records relevant to the claim/appeal period does not show that his left knee flexion has been limited to 40 degrees or less.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have some limitation of left knee flexion, particularly at the October 2010 VA medical examination, it is not to the degree required for the assignment of a separate evaluation of 10 percent at any time during the period at issue.     

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his left knee disability under DC 5261, the evidence must show that he had right leg extension limited to 10 degrees or greater during the period.  However, the Veteran has been able to extend fully, to 0 degrees, at the each of the VA examinations.  There is no indication in treatment records relevant to the period that the Veteran's left knee extension has been limited to 10 degrees or greater, which is required for a compensable rating under DC 5261.  Therefore, in consideration of the foregoing, the Board also finds that the Veteran's left knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.   

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of flexion or extension under the schedular criteria as previously explained, the Board finds that VAOPGCPREC 
9-04 is inapplicable in the instant case.

The Board has also considered the Veteran's complaints of pain, locking, giving way, and weakness associated with his knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Even consideration of such factors does not indicate that a separate evaluation under DC 5260 and/or 5261 is warranted at any time during the claim/appeal period.  Further, as stated above, the Veteran is already in receipt of his 10 percent rating under DC 5257 based on Deluca factors.    

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, upon review of the available diagnostic codes pertaining to the knee and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher or separate schedular evaluation for the Veteran's claimed knee disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher or separate rating.    

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left knee disability.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

As above, the Board has further considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, supra, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's knee disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

As above, the Board has considered the doctrine of resolving reasonable doubt in favor of the Veteran, but the preponderance of the evidence in this instance is against the Veteran's claim for a higher initial rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra. 


ORDER

Entitlement to an initial evaluation higher than 10 percent for service-connected cervical strain is denied.



[Continued on Next Page]
Entitlement to an initial evaluation higher than 10 percent for service-connected ileotibial band syndrome and retropatellar pain syndrome, right knee, is denied.

Entitlement to an initial evaluation higher than 10 percent for service-connected ileotibial band syndrome and retropatellar pain syndrome, left knee, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


